Citation Nr: 0026143	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from January 22, 1997 to April 
9, 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the RO.  

The veteran failed to report for a hearing scheduled at the 
Board in Washington, D.C. on August 9, 2000.  



FINDING OF FACT

The veteran's claim of service connection for an innocently 
acquired psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

The claim of service connection for an innocently acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The law provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000).  In determining whether there is clear and 
unmistakable evidence that the injury or disease existed 
prior to service, consideration is given to the history 
recorded at the induction examination, together with all 
other material evidence.  Crowe v. Brown, 7 Vet. App. 238, 
245-246 (1994).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran may be offering his own opinion 
as to the questions of medical diagnosis and causation 
presented in this case, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In this case, the veteran contends that he developed a 
psychiatric disorder during his short period of active 
military service.  However, as noted, the veteran entered 
active duty in January 1997, but the medical evidence of 
record shows that he was admitted to a private hospital in 
May 1996 with a history of paranoia.  

According to the veteran's private medical records, the 
police admitted the veteran involuntarily to a private 
hospital in May 1996 after asserting that the veteran was 
severely mentally disabled and in need of treatment.  
Specifically, it was determined that the veteran required 
admission to a psychiatric facility after appearing very 
paranoid and delusional.  The veteran was admitted with a 
history of paranoia.  Diagnosis was that of acute paranoid 
schizophrenia.  

The veteran contends that his admission to the hospital in 
May 1996 was a mistake by the police; however, the reported 
medical diagnosis, when considered in light of the entire 
evidentiary record, unequivocally establishes that the 
paranoid schizophrenia existed prior to service.  

Here, the veteran's examination at induction was negative for 
any complaints, findings, or diagnosis of a psychiatric 
disorder.  As such, the veteran is entitled to the 
presumption of soundness with respect to that condition.  
However, the Board finds that the record includes clear and 
unmistakable evidence to rebut that presumption.  
Specifically, the medical evidence of record shows that, 
prior to service, the veteran was involuntarily admitted to a 
private hospital in a paranoid and delusional state, with a 
history of paranoia in May 1996 when a diagnosis of acute 
paranoid schizophrenia was reported.  

The veteran's service medical records show that the veteran 
was recommended for discharge from active duty due to a 
failure to adapt emotionally.  The veteran was found mentally 
unstable and showed no desire to be a soldier.  It was noted 
that the veteran had been referred for evaluation in his 
first week of basic training when he manifested an inability 
to focus and exhibited "wandering" and inappropriate and 
peculiar behavior.  The records reflect that the veteran was 
diagnosed with paranoid schizophrenia (provisional) with an 
inability to adapt to military life.  It was noted that his 
condition was so severe that his ability to function 
effectively in the military environment was significantly 
impaired.  It was also opined that the veteran's condition 
was not aggravated by service.  

The veteran was afforded a psychological evaluation in July 
1997 when he completed the Minnesota Multiphasic Personality 
Inventory (MMPI).  During the evaluation, the veteran 
reported that he chose to enter the military in January 1997 
because of difficulties obtaining adequate employment.  The 
veteran stated that, after only one week in basic training, 
he was told that he was paranoid and agitated.  He was 
thereafter transferred to a hospital for observation and then 
discharged in April 1997.  

The psychologist noted that an anamnesis, although offered 
with considerable hesitancy, suggested that this had been a 
developmental process with apparent decompensation occurring 
with some periodicity, as witnessed at previous 
hospitalizations.  

Nevertheless, the psychologist noted that the possibility of 
an exacerbation of symptoms, due to the rigors of basic 
training and the need for resiliency and flexibility in new 
circumstances, something which was not characteristic of the 
veteran, could not be rejected out of hand.  The diagnostic 
impression was that of paranoid state, not otherwise 
specified; personality disorder, not otherwise specified.  
The veteran's GAF score was listed as being 50.  

In summary, the Board finds that the veteran was discharged 
from active service due to paranoid schizophrenia that 
clearly and unmistakably existed prior to service. Given the 
psychological evaluation in July 1997 that the rigors of 
basic training could have exacerbated the veteran's symptoms, 
the Board also finds that the veteran's claim of service 
connection for an innocently acquired psychiatric disorder on 
the basis of aggravation is plausible and, thus, well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to attempt to fully develop this matter for review.  



ORDER

As a well-grounded claim of service connection for an 
innocently acquired psychiatric disorder has been presented, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claims well grounded.  However, further development 
is required prior to an assessment of the claim on the 
merits.  

Specifically, any additional treatment records regarding the 
issue not already of record should be obtained and associated 
with the claims file to determine if the veteran's 
preexisting psychiatric disability was aggravated during his 
short period of active service.  

The Board points out that the veteran was scheduled for a VA 
examination in September 1998, but the veteran failed to 
report to that evaluation.  The veteran contends that he did 
not receive timely notice of the scheduled examination and 
requests that he be afforded another examination.  

In light of the medical opinion rendered during the July 1997 
psychologist examination that there was a possibility of 
exacerbation of the veteran's symptoms during basic training, 
the Board agrees that the veteran should be scheduled for 
another VA examination to determine the current nature and 
likely etiology of the claimed psychiatric disorder.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available VA and/or 
private medical records concerning the 
veteran's treatment for a psychiatric 
disorder, not already associated with the 
claims file, including any records 
showing treatment for a psychiatric 
disorder prior to active military service 
in January 1997.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated x-
rays and laboratory tests should be 
completed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history referable to the claimed 
conditions.  Based on his/her review of 
the case, the examiner should opine as to 
whether the pre-existing paranoid 
schizophrenia underwent an increase in 
severity beyond natural progress during 
service.  The claims file, to include all 
evidence added to the record pursuant to 
this REMAND, must be made available to 
the examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 


